241 S.W.3d 455 (2007)
STATE of Missouri, Respondent,
v.
Brent W. MAYBIN, Appellant.
No. WD 67765.
Missouri Court of Appeals, Western District.
December 26, 2007.
Laura G. Martin, Esq., Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., SMART and WELSH, JJ.

ORDER
PER CURIAM.
Brent Maybin appeals from his conviction for first-degree robbery and armed criminal action. He contends the trial court plainly erred in allowing a police officer to testify about the general conduct of robbery victims. Upon review of the briefs and the record, we find no error and affirm the convictions. We have provided the parties with a Memorandum explaining the reasons for our decision, because a *456 published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).